DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-19 are pending.
Claims 1,6, and 11 have been amended.
The claim objection with respect to claim 6 is hereby withdrawn in light of the claims amendment presented on 03/23/2022.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 6 and  11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1,4-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kachrani et al. (US 2019/0104078 hereinafter referred to as Kachrani) in view of Mirsky et al. (US 2017/0005915 hereinafter  referred to as Mirsky), and further in view of Kumar et al. (US 2016/0197853 hereinafter referred to as Kumar).

Regarding claim 1,
Kachrani teaches:
“A method comprising: establishing a communication link between a first device and a second device in which each of the first device and the second device sends a bidirectional forwarding detection echo request packet during a start of a bidirectional forwarding session and” (Kachrani [0027][0028], two routers establishing BFD session by exchanging initial bidirectional forwarding detection (BFD ) control packet. The BFD packets also referred to as diagnosis packets, Echo packets).  
“each of the first device and the second device is configured to send a bidirectional forwarding detection echo reply packet back in response to receipt of a corresponding bidirectional forwarding detection echo packet” (Kachrani [0028][0027], once the BFD  session is created, the  router receiving BFD packet from originating node send diagnosis packet back to the originating node. Both routers are capable to send initial BFD packet).
Kachrani does not explicitly teach:
“determining that a certain mode or condition is detected with respect to the communication link or other factors; electing between the first device and the second device a master device and a slave device based on a detection of the certain mode or condition; and 
upon establishing that one of the first device and the second device is the master device and the other of the first device and the second device is the slave device,  sending subsequently transmitted bidirectional forwarding detection echo request packets from the master device to the slave device during the bidirectional forwarding session; and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device, while refraining from sending any additional bidirectional forwarding detection echo request packets from the slave device to the master device during a remainder of the bidirectional forwarding session in which the other of the network device and the second device is the slave device in response to establishing the other of the first device and the second device as the slave device.” 
Mirsky teach:
“determining that a certain mode or condition is detected with respect to the communication link or other factors; electing between the first device and the second device a master device and a slave device based on a detection of the certain mode or condition; and” (Mirsky [0029][0030], selecting new master device and backup device based on failure detection. A priority assigned to the network devices also a factor to select a master network device and a backup network device). 
“upon establishing that one of the first device and the second device is the master device and the other of the first device and the second device is the slave device, sending subsequently transmitted bidirectional forwarding detection echo request packets from the master device to the slave device during the bidirectional forwarding session” “ while refraining from sending any additional bidirectional forwarding detection echo request packets from the slave device to the master device during a remainder of the bidirectional forwarding session in which the other of the first device and the second device is the slave device in response to establishing the other of the  first device and the second device as the slave device” (Mirsky  [0030][0031][0045], the master network device establish BFD head session and periodically transmitting BFD control packets to be received by the backup device. The backup device acting as tail of BFD tree, and become receiver of the BFD control packets transmitted by the master network device. In addition, only backup routers are configured to listen and monitor receipt of BFD control packets. This feature also discussed in paragraphs [0062] [0066]). 
Both Kachrani and Mirsky teach Bidirectional Forwarding detection (BFD) packet and failure detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani to include a feature to select new a master network device and periodically transmitting BFD control packets toward backup devices to indicate its status as disclosed by Mirsky, such inclusion enhance fast failure detection and electing  new master device for redirecting traffic to the new master device and  sending BFD packet to indicate its status to other network devices (Mirsky [024][0025][0050). 
Kachrani and Mirsky do not explicitly teach:
“ and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device” 
Kumar teaches:
“ and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device” (Kumar [0075][0042], teaches a return BFD control packets transmission from a destination device to the master device in response to transmitted BFD control packets during a BFD session between the master device and the destination device. Kumar further teaches receiving return BFD control packet when the BFD session is point-to-point non-distributed architecture). 
 Kachrani, Mirsky and Kumar teach Bidirectional Forwarding detection (BFD) packet and failure detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani and Mirsky to include to receive return BFD control packets from destination device as disclosed by Kumar, such return BFD control packet indicates an active or inactive path between the devices and in order to tear down the BFD session when the path is inactive or to continue the path monitoring process when the path is active in order solve problems of path monitoring based on BFD (Kumar [0042][0076). 
Regarding claim 6,
Kachrani teaches:
“A network controller, the network controller comprising: a processor; and 3Application No.: 16/675,465Docket No.: 633437 (1022362-US.02) a computer-readable storage device storing instructions which, when executed by the processor, causes the processor to perform operations comprising :”(Kachrani Fig. 2, a router comprising a processor and memory).
“establishing a communication link between the network controller and a second device in which each of the network controller and the second device sends a bidirectional forwarding detection echo request packet during a start of a bidirectional forwarding session and”(Kachrani [0027][0028], two routers establishing BFD session by exchanging initial bidirectional forwarding detection (BFD ) control packet. The BFD packets also referred to as diagnosis packets, Echo packets).  
“ each of the network controller and the second device is configured to send a bidirectional forwarding detection echo reply packet back in response to receipt of a corresponding bidirectional forwarding detection echo packet”(Kachrani [0028][0027], once the BFD  session is created, the  router receiving BFD packet from originating node send diagnosis packet back to the originating node. Both routers are capable to send initial BFD packet).
“determining that a certain mode is detected with respect to the communication link; , based on a detection of the certain mode; and upon establishing that one of the network controller and the second device is the master device and the other of the network controller and the second device is the slave device, 
 sending subsequently transmitted bidirectional forwarding detection echo request packets from the master device to the slave device during the bidirectional forwarding session; and
 facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device” while refraining from sending any additional bidirectional forwarding detection echo request packets from the slave device to the master device during a remainder of the bidirectional forwarding session in which the other of the network device and the second device is the slave device in response to establishing one of the network controller and the second device is the slave device.”
Mirsky teach:
“determining that a certain mode is detected with respect to the communication link; , based on a detection of the certain mode; and ” (Mirsky [0029][0030], selecting new master device and backup device based on failure detection. A priority assigned to the network devices also a factor to select a master network device and backup device). 
“upon establishing that one of the network controller and the second device is the master device and the other of the network controller and the second device is the slave device,  sending subsequently transmitted bidirectional forwarding detection echo request packets from the master device to the slave device during the bidirectional forwarding session” “ while refraining from sending any additional bidirectional forwarding detection echo request packets from the slave device to the master device during a remainder of the bidirectional forwarding session in which the other of the network device and the second device is the slave device in response to establishing one of the network controller and the second device is the slave device.” (Mirsky [0030][0031][0045], the master network device establish BFD head session and periodically transmitting BFD control packets to be received by backup network device. The backup device acting as tail of BFD tree and become receiver of BFD control packets transmitted by the master network device. In addition, only backup routers are configured to listen and monitor receipt of BFD control packets. This feature also discussed in paragraphs [0062] [0066]). 
Both Kachrani and Mirsky teach Bidirectional Forwarding detection (BFD) packet and failure detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani to include a feature to select new a master network device and periodically transmitting BFD control packets toward backup devices to indicate its status as disclosed by Mirsky, such inclusion enhance fast failure detection and electing  new master device for redirecting traffic to the new master device and  sending BFD packet to indicate its status to other network devices (Mirsky [024][0025][0050). 
Kachrani and Mirsky do not explicitly teach:
“ and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device” 
Kumar teaches:
“ and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device” (Kumar [0075][0042], teaches a return BFD control packets transmission from a destination device to the master device in response to transmitted BFD control packets during BFD session between the master device and destination device. Kumar further teaches receiving return BFD control packet when the BFD session is point-to-point non-distributed architecture). 
 Kachrani, Mirsky and Kumar teach Bidirectional Forwarding detection (BFD) packet and failure detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani and Mirsky to include to receive return BFD control packets from destination device as disclosed by Kumar, such return BFD control packet indicates an active or inactive path between the devices and in order to tear down the BFD session when the path is inactive or to continue the path monitoring process when the path is active in order solve problems of path monitoring based on BFD (Kumar [0042][0076). 

Regarding claim 11,
Kachrani teaches;
“A method comprising: establishing a communication link between a first device and a second device in which each of the first device and the second device sends a bidirectional forwarding detection echo 5Application No.: 16/675,465Docket No.: 633437 (1022362-US.02) request packet during a start of a bidirectional forwarding session an” (Kachrani [0027][0028], two routers establishing BFD session by exchanging initial bidirectional forwarding detection (BFD ) control packet. The BFD packets also referred to as diagnosis packets, Echo packets).  
“each of the first device and the second device is configured to send a bidirectional forwarding detection echo reply packet back in response to receipt of a corresponding bidirectional forwarding detection echo packet” (Kachrani [0028][0027], once the BFD  session is created, the router receiving BFD packet from originating node send diagnosis packet back to the originating node. Both routers are capable to send initial BFD packet).
Kachrani does not explicitly teach:
“determining that a certain mode or condition is detected with respect to the communication link or other factors, 
upon establishing that one of the first device and the second device is the master device and the other of the first device and the second device is the slave device; identifying, at the master device, a condition associated with a bidirectional forwarding detection echo reply message; and sending subsequently transmitted bidirectional forwarding detection echo request packets from the master device to the slave device during the bidirectional forwarding session; and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device, while refraining from sending any additional bidirectional forwarding detection echo request packets from the slave device to the master device during a remainder of the bidirectional forwarding session in which the other of the first device and second device is slave device in response to establishing the other of the first device and the second device as the slave device”
Mirsky teach:
“determining that a certain mode or condition is detected with respect to the communication link or other factors; electing between the first device and the second device a master device and a slave device based on a detection of the certain mode or condition; and” (Mirsky [0029][0030], selecting new master device and backup device based on failure detection. A priority assigned to the network devices also a factor to select a master network device and backup network device). 
“upon establishing that one of the first device and the second device is the master device and the other of the first device and the second device is the slave device; identifying, at the master device, a condition associated with a bidirectional forwarding detection echo reply message; and only sending subsequently transmitted bidirectional forwarding detection echo request packets from the master device to the slave device during the bidirectional forwarding session”  “while refraining from sending any additional bidirectional forwarding detection echo request packets from the slave device to the master device during a remainder of the bidirectional forwarding session in which the other of the first device and second device is slave device in response to establishing the other of the first device and the second device as the slave device” (Mirsky [0030][0031][0045][0028][0041], the master network device establish BFD head session and periodically transmitting BFD control packets to be received by backup network device. The backup device acting as tail of BFD tree and become receiver of BFD control packets transmitted by the master network device. In addition, only backup routers are configured to listen and monitor receipt of BFD control packets. This feature also discussed in paragraphs [0062] [0066]. Detecting failure occurred at the master device and determines BFD tail session failure of backup device the lost contact with the master device).  Examiner’s Note: The tail session is associated with a response from the tail as described in RFC 8563 sections 6.9 and 6.10. 
Both Kachrani and Mirsky teach Bidirectional Forwarding detection (BFD) packet and failure detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani to include a feature to select new a master network device and periodically transmitting BFD control packets toward backup devices to indicate its status as disclosed by Mirsky, such inclusion enhance fast failure detection and electing  new master device for redirecting traffic to the new master device and  sending BFD packet to indicate its status to other network devices (Mirsky [024][0025][0050). 
Kachrani and Mirsky do not explicitly teach:
“ and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device” 
Kumar teaches:
“ and facilitating transmission of echo reply packets to the subsequently transmitted bidirectional forwarding detection echo request packets from the slave device towards the master device” (Kumar [0075][0042], teaches a return BFD control packets transmission from a destination device to the master device in response to transmitted BFD control packets during BFD session between the master device and destination device. Kumar further teaches receiving return BFD control packet when the BFD session is point-to-point non-distributed architecture). 
 Kachrani, Mirsky and Kumar teach Bidirectional Forwarding detection (BFD) packet and failure detection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani and Mirsky to include to receive return BFD control packets from destination device as disclosed by Kumar, such return BFD control packet indicates an active or inactive path between the devices and in order to tear down the BFD session when the path is inactive or to continue the path monitoring process when the path is active in order solve problems of path monitoring based on BFD (Kumar [0042][0076). 

Regarding claims 4 and 9, the combination of Kachrani, Mirsky and Kumar teaches all the limitations of claims 1 and 6.
Kachrani teaches:
“determining a down state after a predetermined interval of not receiving echo reply messages at the master device; and transmitting the down state in an echo request message from the master device to the slave device” (Kachrani [0049] [0060],, determining BFD session down state if number of packets not received within time period in response to BFD packet exchange between two routers. In response to determining down state, sending modified diagnosis BFD packet to the routers to notify signal degradation).

Regarding claims 5 and 10, the combination of Kachrani, Mirsky and Kumar teaches all the limitations of claims 4 and 9.
Kachrani teaches:
“wherein determining the down state after the predetermined interval of not receiving echo reply messages at the master device further comprises not receiving at least 2 echo reply messages at the master device before determining the down state” (Kachrani [0049] [0067], determining BFD session down state if number of packets not received within time period in response to BFD packet exchange between two routers. The number of packets can be predetermined in order to identify the DOWN state).

Regarding claim 12, the combination of Kachrani, Mirsky and Kumar teaches all the limitations of claim 11.
Kachrani teaches:
“further comprising: 6Application No.: 16/675,465Docket No.: 633437 (1022362-US.02) adding, after master device, the condition to a subsequent bidirectional forwarding detection echo request packet transmitted to the slave device (Kachrani  [0060][0049], In response to determining signal degradation, sending modified diagnosis BFD packet to the routers to notify the down state. The routers exchange BFD packets).

Regarding claim 13, the combination of Kachrani, Mirsky and Kumar  teaches all the limitations of claim 11.
Kachrani teaches:
 “wherein the condition relates to one or more of a loss, a latency value, and a jitter value” (Kachrani [0055] [0002], the signal degradation relates to packet drop, jitter value and failures. The failures relates to the latency).

6.	Claims 2,3,7,8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kachrani et al. (US 2019/0104078 hereinafter referred to as Kachrani), in view of Mirsky et al. (US 2017/0005915 hereinafter  referred to as Mirsky), in view of  Kumar et al. (US 2016/0197853 hereinafter referred to as Kumar), and further in view of Sharma (US 2019/0306060 hereinafter referred to as Sharma).

Regarding claims 2, 7, the combination of Kachrani, Mirsky and Kumar teaches all the limitations of claims 1 and 6.
Kachrani, Kumar and Mirsky do not teach:
“further comprising: determining a loss value at the master device based on whether an expected echo reply message is received in response to an echo request message; and adding the loss value to a subsequent echo request message.”
Sharma teaches:
“further comprising: determining a loss value at the master device based on whether an expected echo reply message is received in response to an echo request message; and adding the loss value to a subsequent echo request message” (Sharma [0054] [0012], a source module for determining lost packets based on receive condition of expected echo response packets from a destination module. Then, the source module retransmits those lost packet to the destination module. The packets are BFD echo packets).
Kachrani, Kumar, Mirsky and Sharma teach fault detection using Bidirectional Forwarding detection (BFD) protocol, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani, Mirsky and Kumar  to include a feature to determine lost packets of periodic hello packets, and retransmit the lost packets to the their destination as disclosed by Sharma, such inclusion notify operational status of the hello packet exchanging devices when the devices periodically receive the packets (Sharma [0054][0030]).

Regarding claims 3, 8 and 15, the combination of Kachrani, Mirsky and Kumar  teaches all the limitations of claims 1 and 6.
Kachrani, Kumar and Mirsky do not teach:
 “wherein the loss value is recorded by the slave device in a database.”
Sharma teaches:
“wherein the loss value is recorded by the slave device in a database” (Sharma [0054] [0047], the lost packets are retransmitted to the destination module. The destination module processes periodically transmitted packets from the source module. Thus, inherently the destination module has a storage for the packets in order to receive and processing them).  
Because Kachrani, Mirsky and Sharma teach fault detection using Bidirectional Forwarding detection (BFD) protocol, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani and Mirsky to include a feature to retransmit  lost packets to the their destination as disclosed by Sharma, such inclusion notify operational status of the hello packet exchanging devices when the devices periodically receive the packets (Sharma [0054][0030]).

Regarding claim 14, the combination of Kachrani and Mirsky teaches all the limitations of claims 1 and 6.
Kachrani teaches:
“wherein the condition relates to a loss value” (Kachrani [0055], the signal degradation relates to packet drop, jitter value and failures).
Sharma teaches:
 “ and wherein the condition relates to a loss value and wherein the method further comprises determining the loss value at the master device based on whether an 21 71117495.1SUBSTITUTE SPECIFICATION - CLEAN COPYDocket Number: 085115-633437 (1022362-US.02)expected bidirectional forwarding detection echo reply message is received in response to a bidirectional forwarding detection echo request message.”(Sharma [0054] [0012], a source module for determining lost packets (loss value) based on receive condition of expected echo response packets (reply echo message) from a destination module in response to periodically transmitted packets by the source module. The packets are BFD echo packets). 
Kachrani, Mirsky, Kumar  and Sharma teach fault detection using Bidirectional Forwarding detection (BFD) protocol, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani, Kumar and Mirsky to include a feature to determine lost packets of periodic hello packets, and retransmit the lost packets to the their destination as disclosed by Sharma, such inclusion notify operational status of the hello packet exchanging devices when the devices periodically receive the packets (Sharma [0054][0030]).

7.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kachrani et al. (US 2019/0104078 hereinafter referred to as Kachrani), in view of Mirsky et al. (US 2017/0005915 hereinafter  referred to as Mirsky), in view of Kumar et al. (US 2016/0197853 hereinafter referred to as Kumar), and further in view of Addepalli et al. (US 9,258,234 hereinafter referred to as Addepalli).

Regarding claim 16, the combination of Kachrani, Kumar and  Mirsky teaches all the limitations of claim 11. 
Kachrani, Kumar and Mirsky do not teach:
 “wherein the condition relates to a latency value and wherein the method further comprises determining the latency value at the master device based on a received bidirectional forwarding detection echo reply message in response to a bidirectional forwarding detection echo request message.”
Addepalli teaches:
“wherein the condition relates to a latency value and wherein the method further comprises determining the latency value at the master device based on a received bidirectional forwarding detection echo reply message in response to a bidirectional forwarding detection echo request message” (Addepalli col. 8 lines 37-48, col. 5 lines 30-38, a router detects congestion and generates new timer associated delay (relates to a latency value) based on received BFD packets from the peer router, when the peer router exceeding  negotiated time interval when transmitting the BFD packets. The routers use BFD protocol and echo packets for sending and responding status inquiries).
 Kachrani, Mirsky, Kumar and Addepalli teach fault detection using Bidirectional Forwarding detection (BFD) protocol, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani, Kumar and Mirsky to include delay detection feature based BFD received packets as disclosed by Addepalli, such inclusion benefits to dynamically adjust the session detection time for the BFD session when a congestion is detected. Furthermore, such adjustment has an advantage by allowing congestion based delays before identifying link failure (Addepalli col. 8 lines 43-50 and col. 3 lines 25-33). 

Regarding claim 17, the combination of Kachrani, Mirsky and Kumar teaches all the limitations of claim 16.
Kachrani, Kumar  and Mirsky do not teach:
 “wherein the latency value is recorded by the slave device in a database.”  
	Addepalli teaches:
“wherein the latency value is recorded by the slave device in a database” (Addepalli col. 8 lines 37-48, the generated new timer value associate with the delay will be used to adjust the negotiated time interval for the routers to exchange packets). Therefore, Addepalli fairly suggested that two routers aware the new determined new value).
Because Mirsky, Kachrani, Kumar and Addepalli teach fault detection using Bidirectional Forwarding detection (BFD) protocol, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani, Kumar  and Mirsky to include delay detection feature based BFD received packets as disclosed by Addepalli, such inclusion benefits to dynamically adjust the session detection time for the BFD session when a congestion is detected. Furthermore, such adjustment has an advantage by allowing congestion based delays before identifying link failure (Addepalli col. 8 lines 43-50 and col. 3 lines 25-33). 

Regarding claim 18, the combination of Kachrani, Kumar  and Mirsky teaches all the limitations of claim 11. 
Kachrani, Kumar and Mirsky do not teach:
 “wherein the condition relates to a jitter value and wherein the method further comprises determining the jitter value at the master device based on a received bidirectional forwarding detection echo reply message in response to a bidirectional forwarding detection echo request message.”
Addepalli teaches:
“wherein the condition relates to a jitter value and wherein the method further comprises determining the jitter value at the master device based on a received bidirectional forwarding detection echo reply message in response to a bidirectional forwarding detection echo request message” (Addepalli col. 8 lines 60-67 and col. 9 lines 1-2, teaches determining new value associated with jitter  (relates to a jitter value) based on series of received  BFD packets for dynamically adjusting the session detection congestion between two routers. The value associated with jitter is performed similarly to delay detection discussed above in claim 16).
Because Mirsky, Kumar, Kachrani and Addepalli teach fault detection using Bidirectional Forwarding detection (BFD) protocol, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani, Kumar and Mirsky to include delay detection feature based BFD received packets as disclosed by Addepalli, such inclusion benefits to dynamically adjust the session detection time for the BFD session when a jitter is detected (Col. 9 lines 1-2).

Regarding claim 19, the combination of Kachrani, Mirsky and Kumar teaches all the limitations of claims 1 and 6.
Kachrani, Kumar and Mirsky do not teach:
 “wherein the jitter value is recorded by the slave device in a database.”
Addepalli teaches:
“wherein the jitter value is recorded by the slave device in a database” (Addepalli col. 8 lines 60-67 and col. 9 lines 1-2, the BFD session is adjusted between the routers based on new value when a jitter is detected. Therefore, Addepalli fairly suggested that two routers aware the new determined new value).
Because Mirsky, Kachrani, Kumar  and Addepalli teach fault detection using Bidirectional Forwarding detection (BFD) protocol, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kachrani, Kumar  and Mirsky to include delay detection feature based BFD received packets as disclosed by Addepalli, such inclusion benefits to dynamically adjust the session detection time for the BFD session when a jitter is detected. Furthermore, such adjustment has an advantage by allowing congestion based delays before identifying link failure (Addepalli col. 8 lines 43-50 and col. 3 lines 25-33). 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456